Citation Nr: 0423417	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-20 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for residuals of 
gunshot wounds to the right shoulder, right arm, and left 
breast and for residuals of a stab wound to the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1994 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Louisville, Kentucky.  In that decision, the RO denied 
service connection for post-traumatic stress disorder (PTSD), 
a psychiatric disability other than PTSD, a low back 
disability, and residuals of gunshot wounds to the right 
shoulder, right arm, and left breast and for residuals of a 
stab wound to the right knee.  

Further review of the claims folder indicates that, in August 
2001, the veteran raised the issue of entitlement to service 
connection for residuals of a shell fragment wound to the 
left upper arm.  This claim is not inextricably intertwined 
with the current appeal and is, therefore, referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran's major depression disorder with psychotic 
features was manifested to a compensable degree within one 
year of his separation from active service.  

3.  The veteran has received diagnoses of PTSD.  

4.  The veteran did not engage in combat with the enemy.  

5.  The veteran's claimed in-service stressors (that he was 
attacked, and witnessed fellow servicemen being attacked, by 
enemy forces in foreign countries while participating in 
covert operations with the Central Intelligence Agency (CIA)) 
are not corroborated by supporting evidence.  

6.  There is no competent evidence that the veteran has a low 
back disability.  

7.  There is no competent evidence associating the veteran's 
right shoulder, right arm, left breast, and right knee scars 
with his active military duty.  


CONCLUSIONS OF LAW

1.  A major depression disorder with psychotic features may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  

2.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. § 1110, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2003).  

3.  A low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

4.  Residuals of gunshot wounds to the right shoulder, right 
arm, and left breast and residuals of a stab wound to the 
right knee were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In letters dated in July 2001, September 2001, and March 
2002; the statement of the case (SOC) issued in November 
2002; and the supplemental statement of the case (SSOC) 
furnished in February 2003, the RO informed the veteran of 
the criteria used to adjudicate his service connection claims 
as well as the type of evidence needed to substantiate these 
issues (including the type of evidence that VA would obtain 
for him and the specific information necessary from him).  
Further, the SOC and SSOC furnished in the present case 
advised the veteran of the evidence of record and of the 
reasons and bases for the decision.  In addition, in the July 
2001, September 2001, and March 2002 letters, the ROs 
specifically notified the veteran that VA would assist in 
obtaining identified records but that it was his duty to give 
enough information to enable VA to obtain any such available 
additional records not in the possession of a federal 
department or agency and that he had the responsibility to 
ensure that VA received the relevant documents and to support 
his claim with appropriate evidence.  Also in these letters, 
the RO informed the veteran of his obligation to submit 
additional evidence or the evidence itself.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Also, during the current appeal, the veteran underwent 
several pertinent VA examinations.  

In this regard, the Board notes that, throughout the current 
appeal, the veteran has asserted that he incurred physical 
and psychiatric disabilities as a result of his participation 
in covert operations with the CIA during his active military 
duty.  No records (personnel or medical) are included in the 
claims folder.  Importantly, however, notes in the file 
indicate that the RO made attempts to obtain these documents.  
In March 2002, the CIA's Office of Medical Services responded 
that the veteran has no medical records on file with the CIA.  
Consequently, the Board finds that further attempts to obtain 
records verifying the veteran's purported participation with 
covert CIA operations during his active military duty would 
be futile.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand of the veteran's service connection 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  A Psychiatric Disability Other Than PTSD

A.  Factual Background

According to the service medical records, in December 2000, 
the veteran was hospitalized at an Army hospital for 
psychiatric treatment.  The treating physician diagnosed, on 
Axis I, an adjustment disorder with mixed disturbance of 
emotions and conduct as well as, on Axis II, an antisocial 
personality disorder.  The DD 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), indicates that the 
veteran was separated from active military duty due to a 
personality disorder.  

Post-service VA medical records dated from February to 
December 2001 reflect inpatient and outpatient treatment for 
psychiatric problems variously diagnosed as a major 
depressive disorder, a depressive disorder, major depression 
with suicidal ideation, an adjustment disorder with a 
depressed mood, and major depression with psychotic features 
by history.  In December 2001, the veteran underwent a VA 
mental disorders examination, at which time he reported that 
he had been discharged from service due to an anti-social 
disorder.  Following an interview with the veteran, the 
examiner diagnosed, on Axis I, an anti-social disorder 
"according to the patient's statements" and, on Axis II, a 
depressive disorder.  The examiner also noted that, due to a 
delay in receiving the veteran's claims folder, he (the 
physician) did not review the file until approximately two 
weeks after the evaluation.  

In December 2002, the veteran underwent a VA PTSD 
examination.  The examiner noted that he had had access to, 
and "completely reviewed," the veteran's claims folder.  
Following an interview with the veteran, the examiner 
diagnosed, on Axis I, a recurrent major depression disorder 
with mild to moderate psychotic features and, on Axis II, a 
personality disorder not otherwise specified with avoidant 
and anti-social features.  Additionally, the examiner 
expressed his opinion that the veteran's medical records do 
not "support . . . the onset of major depression during his 
[the veteran's] time in service."  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The Board acknowledges that the examiner who conducted the 
December 2002 VA PTSD examination diagnosed, on Axis I, a 
recurrent major depression disorder with mild to moderate 
psychotic features and, on Axis II, a personality disorder 
not otherwise specified with avoidant and anti-social 
features.  Additionally, the examiner expressed his opinion 
that the veteran's medical records do not "support . . . the 
onset of major depression during his [the veteran's] time in 
service."  

Personality disorders are not disabilities for VA 
compensation purposes.  See 38 C.F.R. § 3.303.  However, a 
major depressive disorder with psychotic features is an 
acquired psychiatric disability and psychoses exhibited 
within the first post service year may be presumed to have 
been incurred in service.   See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  The 
service medical records reflect treatment for an adjustment 
disorder with mixed disturbance of emotions shortly prior to 
his service discharge.  In February 2001, just one month 
after separation from active duty, the veteran was 
hospitalized for major depression with suicidal ideation.  
Subsequent VA medical records dated from February 2001 to 
December 2002 reflect continued psychiatric treatment and 
evaluation.  The most recent psychiatric evaluation that the 
veteran has undergone (the VA PTSD examination conducted in 
December 2002) confirms a diagnosis of a recurrent major 
depression disorder with mild to moderate psychotic features.  

As the veteran had psychiatric problems during service, was 
hospitalized for major depression with suicidal ideation 
within one month after his separation from service,  and 
currently has a confirmed diagnosis of a recurrent major 
depression disorder, the Board finds that service connection 
for major depression disorder is warranted on a presumptive 
basis.  See, 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

III.  PTSD

A.  Factual Background

According to the DD 214, during the veteran's active military 
duty, he served as an infantryman.  During this time, he had 
approximately three years and nine months of foreign service.  
As a result of his service, he received numerous decorations, 
medals, and badges, including the Expert Marksmanship 
Qualification Badge With Rifle Bar, the Expert Infantryman 
Badge, the Parachutist Badge, and the Air Assault Badge.  

Service medical records are negative for complaints of, 
treatment for, or findings of PTSD.  Post-service VA medical 
records dated from January to September 2001 reflect 
treatment for PTSD.  As the Board has discussed in the 
previous portion of this decision, the VA mental disorders 
examination conducted in December 2001 provided an Axis I 
diagnosis of an anti-social disorder "according to the 
patient's statements."  

In the report of the December 2002 VA PTSD examination, the 
examiner noted that he had had access to, and "completely 
reviewed," the veterans' claims folder.  In addition, this 
physician noted that the results of psychological testing 
were supportive of a diagnosis of PTSD.  At that time, the 
veteran reported having been subjected to enemy gunfire 
during the overseas portion of his active military duty and 
losing fellow servicemen "to a helicopter with a Vulcan 
cannon" in South America.  He described his relevant 
symptoms as including nervousness, hypervigilance, and visual 
hallucinations when not taking medication.  Following an 
interview with the veteran, the examiner concluded that the 
veteran's "medical records do not support the finding of 
post traumatic stress disorder."  The examiner explained 
that, although a diagnosis of PTSD may be valid, the 
veteran's records "per se give no indication of service that 
would suggest trauma or support the claimant's claim of 
special operation with loss of comrades while in South 
America" and that "[t]here seems to be no indication of 
likelihood for the diagnosis based on time in military 
service."  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

In the present case, the veteran filed his claim for service 
connection for PTSD in August 2001.  On June 18, 1999, and 
retroactive to March 7, 1997, that regulation governing PTSD 
claims was amended.  Establishing service connection for PTSD 
now requires:  (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2002).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

As amended, § 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also, 
38 U.S.C.A. § 1154(b) (West 2002).  

Furthermore, the amended version of § 3.304(f) removed the 
requirement of a "clear" diagnosis of PTSD and replaced it 
with the specific criteria that a PTSD diagnosis must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
mandates that for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  In this regard, the Board 
notes that the Court has taken judicial notice of the mental 
health profession's adoption of the DSM-IV in the May 1994 
first printing as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

In the present case, the Board acknowledges that the relevant 
records of treatment for, and evaluation of, the veteran's 
psychiatric condition reflect diagnoses of PTSD, a major 
depressive disorder, a depressive disorder, major depression 
with suicidal ideation and with psychotic features by 
history, an adjustment disorder with a depressed mood, a 
recurrent major depression disorder with mild to moderate 
psychotic features, and a personality disorder not otherwise 
specified with avoidant and anti-social features.  
Significantly, however, the fact remains that all of the 
criteria of 38 C.F.R. § 3.304(f) have not been met.  

With regard to the validity of the averred in-service 
stressor, the evidence necessary to establish that the 
claimed in-service stressor actually occurred varies 
depending upon whether it can be determined that the veteran 
"engaged in combat with the enemy."  See, 38 U.S.C.A. 
§ 1154(b) (West 2002).  In the present case, the veteran's 
DD 214 does not indicate that the veteran was awarded a 
decoration, medal, or badge indicative of involvement in 
combat.  As such, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressor(s), and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The primary issue in the present case is whether the 
veteran's reported in-service stressor can be corroborated.  
This matter is an adjudicatory question involving both 
consideration of the facts as presented as well as the 
credibility of the evidence contained in the instant record.  

Throughout the current appeal in the present case, the 
veteran has asserted that he participated in covert 
operations with the CIA in foreign countries during his 
active military duty and that, during such service, he 
sustained multiple gunshot wounds as well as a stab wound and 
also lost fellow servicemen to enemy attacks.  A complete and 
thorough review of the claims folder indicates that the RO 
made multiple attempts to verify these purported in-service 
stressors with the CIA.  Significantly, however, the CIA has 
been unable to confirm that the veteran participated in any 
of its operations.  Specifically, the CIA's Office of Medical 
Services responded in March 2002 that it had no medical 
records on file for the veteran.  

Consequently, the evidence of record does not support the 
veteran's continued assertions that he was attacked, and 
witnessed fellow servicemen being attacked, by enemy forces 
in foreign countries during participation in covert CIA 
operations.  As such, the Board finds that the veteran did 
not engage in combat.  

Therefore, consideration of the third requirement for a grant 
of service connection for PTSD (concerning the existence of 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor) is not necessary.  38 C.F.R. 
§ 3.304(f) (2003).  See also, Reonal v. Brown, 5 Vet. 
App. 458 (1993) (in which the Court stipulated that a medical 
opinion based on an inaccurate factual premise is not 
probative).  The preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

IV.  A Low Back Disability

A.  Factual Background

According to the service medical records, the veteran was 
treated for a sacroiliac sprain in May 2000.  Following his 
January 2001 discharge from service and specifically in 
December 2001, the veteran underwent a VA general medical 
examination.  At that time, the veteran made no complaints 
regarding his low back.  A physical examination of the 
veteran's lumbar spine demonstrated full active and passive 
range of motion without pain, palpable tenderness, or spasm.  
The examiner did not provide an impression of a low back 
disability.  



B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Significantly, the medical evidence of record does not 
support a grant of service connection for a low back 
disability in the present case.  In this regard, the Board 
acknowledges that the service medical records reflect 
treatment for a sacroiliac sprain in May 2000.  However, no 
available post-service medical report provides a diagnosis of 
a low back disability.  For instance, the VA general medical 
examination conducted in December 2001 included no low back 
complaints, no objective findings of low back pathology, and 
no diagnosis of a low back disability.  Furthermore, none of 
the post-service medical records reflect inpatient or 
outpatient treatment for a low back disability.  

The facts in the present case are not in dispute.  A 
diagnosis of a low back disability has not been made.  
Furthermore, the relevant law and regulations are clear.  
Without evidence of a diagnosis of a low back disability, 
service connection for such a disorder cannot be awarded.  
Consequently, the Board must deny the veteran's claim of 
entitlement to service connection for a low back disability.  
See, 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

V.  Residuals Of Gunshot Wounds To The Right Shoulder And 
Left Breast And Residuals Of A Stab Wound To The Right Knee

A.  Factual Background

According to the service medical records, between July and 
September 1995, the veteran was treated for a dislocated 
right shoulder with anterior instability.  X-rays taken of 
this joint in July 1995 were normal.  At the September 1995 
treatment session, the veteran reported experiencing 
improvement in his right shoulder symptomatology.  In 
particular, he described only occasional pain in his right 
shoulder.  Thereafter, at a December 1997 treatment session 
for a left knee abrasion and a left ankle sprain, the veteran 
reported having sustained a gunshot wound to his right 
shoulder in 1987.  

Service medical records are negative for complaints of, 
treatment for, or findings of a gunshot, or other type of 
wound, to the veteran's right arm and left breast.  In 
addition, X-rays taken of the veteran's right knee in July 
1995 showed a small enthesophyte at the inferior surface of 
the patella in the periarticular region but no other bony 
abnormalities or evidence of effusion.  The service medical 
records also reflect treatment in July 1997 for a contusion 
of his right knee following a motorcycle accident.  A 
follow-up evaluation completed almost three weeks later in 
August 1997 demonstrated that the veteran's contusion was 
resolving.  

At the December 2001 VA general medical examination, the 
veteran reported that he was shot in his right shoulder by 
enemy fire during his service in Northern Asia in 1994 and in 
his right arm and left breast during his service in North 
Korea in 1995.  Also, the veteran stated that he sustained a 
stab wound to his right knee during his service in South 
America in December 1995.  A physical examination 
demonstrated a barely noticeable gunshot wound scar in his 
right arm (which was not deforming, tender, or raised); 
barely discernible scars on the right shoulder and left 
breast which were not painful, discolored, "adhesed," or 
raised in any fashion; a barely discernible stab wound scar 
on the right knee; full active and passive ranges of motion 
of the right shoulder and right arm with no pain; full active 
and passive range of motion of the right knee with no pain, 
crepitus, laxity, edema, or instability; and no deformities.  
X-rays taken of the veteran's right shoulder, right arm, and 
right knee were normal.  The examiner provided impressions of 
status post gunshot wound of the right shoulder, right arm, 
left breast, and right knee with no residuals.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The Board acknowledges that, at the December 2001 VA general 
medical examination, the examiner provided impressions of 
status post gunshot wound of the right shoulder, right arm, 
left breast, and status post stab wound of the right knee.  
Specifically, this evaluation demonstrated the presence of a 
barely discernible scar on the veteran's right shoulder which 
was not painful, discolored, "adhesed," or raised in any 
fashion.  There was a barely noticeable scar on the veteran's 
right arm which was not deforming, tender, or raised.  This 
evaluation demonstrated the presence of a barely discernible 
scar on the left breast which was not painful, discolored, 
"adhesed," or raised in any fashion.  There was also a 
barely discernible stab wound scar on the right knee.  

Significantly, however, the examiner's conclusions appear to 
have been based upon the veteran's own statements made at the 
examination.  In particular, at that time, the veteran had 
reported that he was shot in his right shoulder, right arm 
and left breast by enemy fire and incurred a stab wound to 
the right knee during his service in Northern Asia in 1994.  
(Throughout the current appeal, the veteran has asserted that 
such injury occurred during his participation in covert CIA 
operations in foreign countries.)  

As the Board has discussed in this decision, however, the 
veteran's involvement in CIA activities in foreign countries 
has not been corroborated.  Furthermore, while the service 
medical records reflect treatment for a dislocated right 
shoulder with anterior instability between July and September 
1995, these reports do not indicate that the veteran 
sustained a gunshot wound to his right shoulder during his 
active duty.  In fact, during service and at a December 1997 
treatment session for a left knee abrasion and a left ankle 
sprain, the veteran admitted having sustained a gunshot wound 
to his right shoulder in 1987 (prior to service).  

Significantly, the claims folder contains no competent 
evidence associating the barely discernible scars on the 
veteran's right shoulder and arm, left breast and right knee 
with his active military duty.  Without competent evidence of 
an association between pertinent disability and his active 
military duty, service connection for such a disability 
cannot be awarded.  Consequently, the Board must deny the 
veteran's claims of entitlement to service connection for 
residuals of a gunshot wound to the right shoulder, right 
arm, and left breast and residuals of a stab wound to the 
right knee.  See, 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  


ORDER

Service connection for a recurrent major depression disorder 
with psychotic features is granted.  

Service connection for PTSD is denied.  

Service connection for a low back disability is denied.  

Service connection for residuals of gunshot wounds to the 
right shoulder, right arm, and left breast and residuals of a 
stab wound to the right knee is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



